           Case 3:19-cv-00989-MPS Document 27 Filed 01/16/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


BRIAN J. WILLIAMS,                           :
                                             :     CIVIL. ACTION NO.: 3:19-cv-00989-MPS
                  Plaintiff,                 :
                                             :
Vs.                                          :
                                             :
HARTFORD LIFE AND ACCIDENT                   :     JANUARY 16, 2020
INSURANCE COMPANY,                           :
                                             :
                  Defendant.                 :


                               JOINT STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the plaintiff and the

defendant in the above-captioned case hereby stipulate to a dismissal of this action with

prejudice, each party to bear her or its own costs and expenses.

         Plaintiff’s counsel has reviewed this stipulation and has authorized Defendant’s counsel

to file it jointly.

PLAINTIFF,                                         DEFENDANT,

BRIAN J. WILLIAMS                                  HARTFORD LIFE AND ACCIDENT
                                                   INSURANCE COMPANY.

By: _/s/ Ivàn A. Ramos_______________              By: /s/ Jean E. Tomasco
    Ivàn A. Ramos (ct14122)                           Jean E. Tomasco (ct09635)
    Email: ivan@ramosdisability.com                   E-mail: jtomasco@rc.com
    RamosLaw                                          Robinson & Cole LLP
    255 Main Street, Suite 401                        280 Trumbull Street
    Hartford, CT 06106                                Hartford, CT 06103-3597
    Tel. No.: (860) 519-5242                          Tel. No.: (860) 275-8200
     Fax No.: (860) 838-6403                          Fax No.: (860) 275-8299
         Case 3:19-cv-00989-MPS Document 27 Filed 01/16/20 Page 2 of 2



                                CERTIFICATE OF SERVICE



       This is to certify that a copy of the foregoing was filed electronically on this the 16th day

of January, 2020. Notice of this filing shall be sent by e-mail to all parties by operation of the

Court’s electronic filing system and parties may access this filing through the Court’s system.




                                             /s/ Jean E. Tomasco
                                             Jean E. Tomasco




                                                2
